Citation Nr: 1714823	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from August 1950 to August 1953.  He was in receipt of a Combat Infantryman Badge, which denotes his participation in combat.  The Veteran died in June 2009 and appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was previously remanded by the Board in January 2014 and July 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board again notes that the Veteran's surviving spouse filed a cause of death claim in June 2009, the month of the Veteran's death.  At that time, the Veteran had a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems pending.  As noted in its July 2014 remand, the Board recognizes that substitution requests can be submitted on VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits by Spouse or Child).  See VBA Fast Letter 10-30, at 2-3 (Rev. Apr. 3, 2013).  As the issue of substitution has not been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the claim that was pending at the time of the Veteran's death and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the March 2017 informal hearing presentation, the appellant's representative indicated that the opinion provided by a VA examiner in July 2016 is insufficient because there were medical studies that substantiate that posttraumatic stress disorder (PTSD), for which the Veteran was service-connected, can aggravate certain cardiometabolic functions.  The representative went on to say that while there may be insufficient proof to opine that PTSD caused the Veteran's coronary artery disease, it was their argument that the Veteran's PTSD aggravated it to the point of cardiac failure and death.  The representative asked that a cardiac specialist review this case and the Veteran's complete medical history, before a final decision is rendered.  The representative provided links to the two studies cited, which     were found at https://www.ncbi.nlm.nih.gov/pubmed/27990033 and https://www.ncbi.nlm.nih.gov/pubmed/25713943. 

The Board agrees that another opinion would be helpful in this case for the reason raised in the informal hearing presentation.  In addition, the July 2016 opinion indicated that it is less likely than not that the Veteran's cause of death can in any way be attributed to his period of active military service because the Veteran had no evidence of coronary artery disease or acute respiratory failure, or any precursors or risk factors for these conditions, in his service treatment records.  The examiner did not discuss the service treatment record that showed the Veteran was seen with complaint of left lower chest pain, as discussed in the Board's January 2014 remand.  

Remanding the claim for another opinion would also give appellant another opportunity to provide updated VA Forms 21-4142 for Fairview Hospital, Grace Hospital, Regency Hospital, and Cleveland Clinic, as requested in an April 2016 letter to which she did not respond.  


Accordingly, the case is REMANDED for the following action:

1.  Ask appellant to provide updated VA Forms 21-4142 for Fairview Hospital, Grace Hospital, Regency Hospital, and Cleveland Clinic and obtain copies of all treatment records from those facilities.  All attempts to obtain         the identified records must be documented, and the appellant and her representative must be notified of any unsuccessful attempts.  If no such records exist, document such in the claims file.  

2.  After completion of the above and any additional development deemed necessary, refer the claims file to a cardiac specialist to provide an opinion on the following questions: 

a) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected PTSD caused or contributed to his death? 

b) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected PTSD either caused or permanently worsened his coronary artery disease and/or acute respiratory failure beyond normal progression? 

c) Is it at least as likely as not that the Veteran's coronary artery disease and/or acute respiratory failure had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the March 1953 complaint of left lower chest pain anteriorly and pain left hypochondria region?

d) A complete rationale for the opinions should             be provided.  In providing the opinion, the       cardiac specialist should include discussion of        the studies provided by appellant's representative 
at https://www.ncbi.nlm.nih.gov/pubmed/27990033 and https://www.ncbi.nlm.nih.gov/pubmed/25713943.

3.  After undertaking the development above and    any additional development deemed necessary,       the appellant's claim should be readjudicated. If    the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






